Title: To Thomas Jefferson from Edmund Randolph, 12 July 1786
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Richmond July 12. 1786.

Many unforeseen accidents, and particularly a long indisposition have occasioned the delay, which has occurred in the acknowledgment of your friendly attention in the present of books.
Since the receipt of them, your favor concerning the capitol came to hand; after the most painful anxiety at the tardy movement of the plan to Virginia. We are at length relieved by its arrival. A council of directors was immediately called, and with some difficulty the plan was carried thro! But I am exceedingly afraid that we have committed some blunder even now. I directed Mr. Dobie, our superintendant, and an adept in draughtmanship, to furnish me with a narrative of our proceedings in technical language. When completed, it shall be forwarded. At present, however, I will give you some imperfect idea of it.—The plan sent to you was a mere assay; that adopted by us was very different. When your plan was examined, it was conceived, that without adhering to precisely the same front, it would be enough to follow the same proportions. By this doctrine we were rescued from a great embarrassment, for the lowland interest and a strong party of the upland, in the assembly, are labouring to stop the progress of the building. To pull up all that had been done, would have been to strengthen the opposition. We have therefore resolved to pursue your plan in every respect, except the extension of front. By this means we have been obliged to remove only one side wall and a few partition walls.
The apparent scarcity of cash has excited a great clamour for paper money: an expedient very acceptable to those who are in debt, or are unwilling to purchase the precious metals by labour. But the firmness of Madison and Mason will, I trust, defeat the attempt to emit it. Mr. Henry intends to resign the government, and wishes to be a member at the next session. His politics are not known, but are supposed not to run vehemently against paper money.
The James river canal goes on rapidly and promises full success. But the subscribers are so delinquent in the necessary advances, that, I fear, our work may be stagnated.
I am on the point of departing from this unwholesome place to breathe the mountain air; without which I could not survive the summer.

Believe me to be my dear sir with the greatest sincerity yr. friend & serv:,

Edm: Randolph

